DETAILED ACTION
The present Office Action is in response to Applicant’s after-final amendment filed on 12/16/2021.  Claims 26-48 and 51 are now pending in the present application.  Claim 52 has been canceled by the Applicant.
Information Disclosure Statement
The information disclosure statement submitted on 1/5/2022 has been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 26-48 and 51 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Considering claims 26 and 39, the best prior art found during the prosecution of the present application, over Lee et al. (U.S. Patent Application Publication No. 2018/0324866 A1) (hereinafter Lee) in view of Xiong et al. (U.S. Patent Application Publication No. 2015/0043445 A1) (hereinafter Xiong), fails to disclose, teach, or suggest the limitations of determine at least one Coverage Enhancement (CE) level of User Equipment (UEs) to bar from connecting with a Radio Access Network (RAN) node; and cause instructions, to be communicated to the RAN node, to block UEs of the at least one CE from establishing connections with the RAN in combination with and in the context of all of the other limitations in claims 26 and 39.
Considering claims 31 and 44, the best prior art found during the prosecution of the present application, Lee and Xiong, fails to disclose, teach, or suggest the limitations of process instructions, received from a Mobility Management Entity (MME), to block UEs of at least one Coverage Enhancement (CE) level from establishing a connection with the RAN node in combination with and in the context of all of the other limitations in claims 31 and 44.

Claims 27-30, 32-35, 37, 38, 40-43, 45-48, and 51 are also allowed by virtue of their dependency on claims 26, 31, 36, 39, and 44.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303)297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent 






/Mark G. Pannell/Examiner, Art Unit 2642